Citation Nr: 0933153	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left knee. 

2.  Entitlement to an initial rating in excess of 20 percent 
for arthritic changes of the lumbar spine. 

3.  Entitlement to service connection for pleural plaque lung 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to June 
1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board), in part, from a February 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for pleural plaque disease 
and a rating in excess of 20 percent for degenerative joint 
disease of the left knee.  

In March 2007, the RO granted service connection and an 
initial 10 percent rating for arthritic changes of the lumbar 
spine effective July 29, 2005.  In February 2008, the RO 
granted an increased initial rating of 20 percent for 
arthritis of the lumbar spine effective July 29, 2005.  

The veteran testified before the Board sitting at the RO in 
May 2009.  A transcript of the hearing is associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Left Knee and Lumbar Spine

The Veteran underwent VA compensation and pension 
examinations of the left knee in October 2005, January 2007, 
and January 2008, and of the lumbar spine in January 2007 and 
January 2008.  The examiners noted the Veteran's reports of 
worsening pain, additional loss of mobility, and frequent 
falls caused by weakness and instability of the left knee.  
Examiners measured increasing limitation in range of motion 
of the left knee and the lumbar spine.  In April 2007, a VA 
orthopedic physician recommended a total left knee 
arthroplasty. 

In January 2008, a VA physician noted that the Veteran used a 
back and knee brace, a cane, and a motorized wheelchair for 
mobility.  The physician noted that the Veteran had never 
undergone surgery of the knee or spine and had not been 
ordered bed rest by a physician.  The Veteran reported that 
he was unable to walk more than 15 feet.  He experienced 
swelling but no locking of the left knee and used medication 
regularly for pain.  He reported daily radiating pain to the 
lower legs but no numbness or leg weakness or bowel or 
bladder dysfunction.  

On examination of the left knee, the physician noted no 
tenderness or instability with minimal crepitus.  Range of 
motion was 15 to 120 degrees with pain but no loss of motor 
strength or reflex deficit.  There was no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
on repetition.  X-rays obtained in January 2007 showed no 
significant arthropathy, and the physician diagnosed 
chondromalacia patella.  

On examination of the lumbar spine, the physician measured 
zero to 35 degrees flexion, zero to 10 degrees extension, 
zero to 15 and zero to 20 degrees right and left lateral 
flexion, and zero to 45 degrees bilateral rotation.  There 
was no additional limitation by pain, fatigue, weakness, or 
lack of endurance on repetition.  X-rays of the spine 
obtained in January 2007 were unremarkable but a magnetic 
resonance image from September 2007 showed disc bulging and 
annular tears at several levels.  The physician diagnosed 
degenerative disc disease.  

VA outpatient treatment records from February 2007 to May 
2009 showed that the Veteran also experienced left side 
hemiparesis, lower extremity weakness, loss of fine function, 
and ambulatory instabilities as residuals of a 
cerebrovascular accident.  A private physician in July 2008 
noted that the Veteran required assistance in walking and 
bathing.  In August 2008, a private chiropractor noted that 
the Veteran also needed assistance in sitting up, rising from 
bed, and going from sitting to standing.  The same month, the 
Veteran's daughter noted that she lived with the Veteran and 
assisted him with personal needs and household activities.   

In an August 2008 substantive appeal, the Veteran noted that 
his left knee and back disorders had further limited his 
mobility.  He noted that he was unable to bend, stoop, or 
walk without assistance and required the use of a walker or 
wheelchair. 

In a May 2009 Board hearing, the Veteran stated that he 
experienced near constant low back pain with flare-ups 
several times per day requiring the regular use of pain 
medication. The Veteran stated that he was unable to bend 
over to pick up dropped objects and had difficulty sleeping.  
He further stated that the back pain radiated down his right 
leg to his foot and that he wore a back brace.  The Veteran 
also stated that he experienced instability of the left knee 
causing falls on many occasions.  

As there is lay and medical evidence of worsening pain 
symptoms, additional limitation of motion, and loss of 
function of the left knee and lumbar spine since the most 
recent VA examination in January 2008, the Board concludes 
that there may have been a material change in the condition 
such that a contemporary medical examination is warranted.    

Pleural Plaque Lung Disease

Service personnel records showed that the Veteran was 
assigned to U.S. Army armored units and was trained as a 
tracked vehicle mechanic.  In statements in March 1998, April 
1998, and July 2005, and at his Board hearing in May 2009, 
the Veteran stated that he performed maintenance on tanks and 
armored personnel carriers that involved brake repair and 
removal of asbestos insulation.  In an April 1999 letter, a 
private physician also noted the Veteran's reports of post-
service work as a mechanic in shipyards and aboard merchant 
vessels and as a crane operator at a power plant where 
asbestos insulation was being removed.  

In correspondence in February 1998, a private physician noted 
that the Veteran had developed reactive airway disease in the 
previous year of unknown etiology.  He referred to a 
pulmonary function test conducted one month earlier that 
showed moderately severe restrictive and obstructive disease.  
In April 1998, a VA outpatient clinician noted that a 
December 1997 X-ray showed pleural thickening of the left 
lateral wall and that asbestos exposure might be related to 
the thickening.  The clinician also noted that asbestos 
exposure might be related to the lung restrictions shown on 
the pulmonary function test.  In April 1999, a private 
physician noted the same findings and stated that the results 
of a VA pulmonary function test confirmed asbestos-associated 
pleural disease with impairment.  In September 2001, a 
private physician noted the Veteran's history of asbestos 
exposure after service at a shipyard and the results of a 
concurrent X-ray and recent pulmonary function test.  The 
physician noted that he could not make a diagnosis of 
asbestosis but that there was evidence of bilateral pleural 
plaques and mild obstruction on pulmonary function testing, 
but with reduced lung volumes, suggesting restrictive 
impairment.  The physician did not refer to asbestos exposure 
in service.  

In a May 2009 Board hearing, the Veteran stated that he 
worked on asbestos components in and after service but that 
he was provided respirators at the post-service work sites.  
The Veteran further stated that he experienced shortness of 
breath and was advised to have annual checkups and X-rays to 
monitor the status of his pleural plaque disease.   

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service or another 
service-connected disability but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not been afforded a VA compensation and 
pension pulmonary examination.  In this case, there is 
credible evidence of exposure to asbestos in and after 
service and medical evidence of pleural plaques that may be 
related to respiratory impairment.  However, the medical 
evidence does not clearly show whether the pleural plaques 
are the cause of either obstructive or restrictive pulmonary 
dysfunction.  An examination and opinion is necessary to 
decide the claim.  38 C.F.R. § 3.159 (c).  

In March 1999, the Veteran was granted disability benefits by 
the Social Security Administration (SSA).  The nature of the 
disability was not indicated in the award and the relevant 
adjudicative and supporting medical records have not been 
obtained.  Although generally VA is not bound by that 
determination, it is pertinent to the claim.  Murinczak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's 
decision and the records upon which the agency based its 
determination may be relevant to VA's adjudication of his 
pending service connection claim, VA is obliged to attempt to 
obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2008); see also Diorio 
v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  In this case, the Veteran 
submitted copies of records of treatment at VAMC Hampton and 
VAMC Richmond starting in 1997.   However, as the dates of 
treatment are widely spaced, it is not clear whether all 
relevant records from the two medical centers have been 
associated with the claims file.  Accordingly, the RO should 
request VA medical records pertaining to the veteran from 
VAMC Hampton and VAMC Richmond for treatment from January 
1997 to February 2007 and any additional treatment records 
from VAMC Charleston since May 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration the adjudicative and 
supporting records for the award of 
disability benefits to the Veteran in 
March 1999.  Associate any records 
received with the claims file. 

2.  Request records of treatment of the 
Veteran at VAMC Hampton and VAMC Richmond 
from January 1997 to February 2007 and 
from VAMC Charleston since May 2009.  
Associate any records received with the 
claims file. 

3.  Then, schedule the Veteran for a VA 
orthopedic examination of the left knee 
and lumbar spine.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide a current evaluation of 
the Veteran's degenerative joint disease 
of the left knee and arthritis of the 
lumbar spine.  State whether the Veteran 
has recurrent subluxation or lateral 
instability and, if so, request that the 
examiner address the severity thereof.  
The examiner must also address whether 
there is any neurologic abnormality 
associated with the Veteran's service-
connected lumbar spine disability and, if 
so, the severity thereof.  The examiner 
should also address whether there is 
additional impairment due to such factors 
as pain on use, weakened movement, excess 
fatigability, or incoordination, to 
include during flare-ups or upon 
repetitive use.  These determinations, to 
the extent feasible, should be expressed 
in terms of the degree of additional 
range-of-motion lost.  

4.  Schedule the Veteran for a VA 
pulmonary examination.  Request that the 
physician review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
physician provide an evaluation of the 
Veteran's pleural plaques and respiratory 
impairment and provide an opinion whether 
any lung disease or impairment is at 
least as likely as not (50 percent or 
greater possibility) related to exposure 
to asbestos in service or any other 
aspect of service.  

5.  Then, readjudicate the claim for 
increased ratings for degenerative joint 
disease of the left knee and arthritis of 
the lumbar spine and for service 
connection for pleural plaque lung 
disease.  If any decision remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




